         Case 1:18-cv-09352-SN Document 100-14 Filed 10/26/20 Page 1 of 2




NY DO('5:615453.1 [999)8.42025
       Case 1:18-cv-09352-SN Document 100-14 Filed 10/26/20 Page 2 of 2


  Fram:    Mufti Ahmed mufki@blocktech.corn
Subject:   Re: expertise: Breadth &Depth of BlockTech/Zap and the Team
   Date:   December 13, 2018 at 5:39 AM America/Los_Angeles
     To:   Eric Dixon ~:r;c~;,;i,~~~~K_~ccn ~;r~,,,, Hamdan Azar han,~ia~~Lr>locktech.com
     CC: NICk SpanOS iu~~.F.f~'.~i~incktecli,coi;~~, Steve G sleve.g@nloektech.com


Hmm,

Macro-level conferences
this article is very interesting. in the first para it mentions WEF and SXSW, 2 weeks ago i was
thinking how do we position ourselves for them.

BlockTech/Zap
Let's start with listing the following 4 as comprehensively and exhaustively as possible.
prioritized them in what is potentially most potent and visible.

First 3 are very public, firth may include products that have been in the market or internally on
the chopping block.

(1) Every patent - (gov't granted, legally non-deniable)
(2) Every testimony before any government, domestic or foreign
(3) Every presentation (TV, convention)
(4) Every product developed

Hamdan
A. Please can you dig up everything as much as possible
B. Define what firm or person was represented


Then we'll move towards the following 3.
-- Every tangible accomplishment
-- Every major client test use case
-- Every article written




                                                                                            BTC003127
